            Case 1:20-cv-06096-LJL Document 1 Filed 08/04/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STEAK N SHAKE INC. (F/K/A STEAK N SHAKE
OPERATIONS, INC.),                                          COMPLAINT

                                     Plaintiff,

        - against -                                         Case No: 20-cv-6096

WILMINGTON TRUST, NATIONAL
ASSOCIATION,

                                     Defendant.



       Plaintiff Steak n Shake Inc. (f/k/a Steak n Shake Operations, Inc.) (“Steak n Shake” or the

“Company”), by and through its undersigned counsel, hereby submits this complaint against

Defendant Wilmington Trust, National Association (“Wilmington”), in its capacity as

Administrative Agent and Collateral Agent under the parties’ March 19, 2014 credit agreement

(“Credit Agreement”). Steak n Shake respectfully alleges as follows:

                                NATURE OF THE DISPUTE

       1.      This action arises out of Wilmington’s unlawful refusal to take required actions

under the Credit Agreement, in breach of its contractual obligations, thereby preventing Steak n

Shake from taking steps to maximize the value of its business.

       2.      Pursuant to the Credit Agreement, Steak n Shake borrowed funds (the “Loans”) in

2014 from various financial institutions (“Lenders”), for which Wilmington acts as Administrative

Agent and Collateral Agent. In that role, Wilmington holds collateral on behalf of the Lenders, as

security for Steak n Shake’s performance of its obligations under the Credit Agreement.
               Case 1:20-cv-06096-LJL Document 1 Filed 08/04/20 Page 2 of 11




          3.      The Credit Agreement unambiguously provides the Company with the right to sell

up to $50 million of its real and other property assets at fair market value for cash and, subject to

the absence of a Default or an Event of Default, reinvest the proceeds in fixed or capital assets

without interference from Wilmington or the Lenders. If the Company elects to dispose of assets

in that manner, the Credit Agreement provides that Wilmington, as Administrative Agent, shall

take such actions as shall be required to release any security interest it has in the property “without

notice to, or vote or consent of, any Lender.”

          4.      For commercial reasons that would benefit all of the Company’s stakeholders,

Steak n Shake decided to sell certain real property currently used by a number of its restaurants,

and reinvest the proceeds in its business. Although Steak n Shake has the authority to do this under

the Credit Agreement—and urgently needs to do so—Wilmington has refused to release its

security interest in the real estate the Company sells, and in doing so has willfully breached its

obligations under the Credit Agreement.

          5.      Not only are Wilmington’s actions in violation of its contractual obligations, but

they interfere with efforts to increase the value of the business and prejudice all of the Company’s

stakeholders. With each day that Wilmington refuses to abide by the Credit Agreement, the

Company loses valuable time, resources and potential opportunities to maximize the value of its

assets.

          6.       Accordingly, Steak n Shake seeks a declaration from this Court that it has the

authority under the Credit Agreement to dispose of up to $50 million of its real property, and that

upon doing so, Wilmington is obligated to release its security interest in those properties.




                                                  2
            Case 1:20-cv-06096-LJL Document 1 Filed 08/04/20 Page 3 of 11




                                         THE PARTIES

       7.      Plaintiff Steak n Shake is an Indiana corporation with its principal place of business

at 107 S Pennsylvania St., #400, Indianapolis, Indiana, 46204.

       8.      Defendant Wilmington Trust, a Delaware corporation, is a bank and trust company

with its principal place of business in Wilmington, Delaware.

                                JURISDICTION AND VENUE

       9.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because this action

is between citizens of different states of the United States, and the matter in controversy exceeds

the sum or value of $75,000 exclusive of costs and interest. Further, under Section 10.09(b) of the

Credit Agreement, Steak n Shake and Wilmington have consented to the exclusive jurisdiction of

the courts of the State of New York sitting in the Borough of Manhattan and the United States

District Court for the Southern District of New York.

       10.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because

Wilmington consented to venue in this district under the Credit Agreement. Sections 10.09(b) and

10.09(c) of the Credit Agreement provide that venue is proper in the United States District Court

for the Southern District of New York and that Wilmington “waives, to the fullest extent permitted

by applicable Legal Requirements, any objection which it may now or hereafter have to the laying

of venue of any suit, action or proceeding arising out of or relating to this [Credit] Agreement or

any other Loan Document in any court referred to in Section 10.09(b).”

                                        ALLEGATIONS

       11.     Steak n Shake is a fast-casual restaurant chain, with 337 locations in 16 states as

of June 30, 2020.




                                                 3
          Case 1:20-cv-06096-LJL Document 1 Filed 08/04/20 Page 4 of 11




       12.     On March 19, 2014, Steak n Shake and two of its subsidiaries entered into a Credit

Agreement through which the Lenders agreed to extend $220,000,000 of credit in the form of term

loans to Steak n Shake. The Credit Agreement is annexed hereto as Exhibit A.1

       13.     Jefferies Finance LLC originally served as Collateral Agent and Administrative

Agent for the Lenders. Wilmington later succeeded Jefferies Finance LLC in those roles.

       14.     The Loans are secured by Steak n Shake’s assets, including real property that it

owns and uses to operate its restaurants, including those properties identified in Exhibit B.

       15.     Section 6 of the Credit Agreement sets forth, among other things, circumstances in

which Steak n Shake can sell the property that serves as Collateral for the Loans. Specifically,

Section 6.06(b) of the Credit Agreement, titled “Asset Sales,” provides that Steak n Shake is

permitted to sell its real and other property without interference from Wilmington or the Lenders

if:

               (i) the aggregate consideration received in respect of all dispositions
               of property pursuant to this clause [does] not exceed $50,000,000
               during the term of this Agreement,

               (ii) such dispositions of property are made for Fair Market Value
               and on an arms-length commercial basis,

               (iii) at least 80% of the consideration payable in respect of such
               disposition of property is in the form of cash or Cash Equivalents,
               and

               (iv) [Steak n Shake] uses the proceeds of the disposition to prepay
               the Loans as and to the extent required by Section 2.10(c).

       16.     Section 2.10(c), in turn, provides that Steak n Shake is not required to prepay the

Loans with the proceeds from such sales to the extent that (i) it would not cause a Default or Event




1
 Unless otherwise indicated, capitalized terms have the same meaning as set forth in the Credit
Agreement.
                                               4
          Case 1:20-cv-06096-LJL Document 1 Filed 08/04/20 Page 5 of 11




of Default (as defined in the Credit Agreement); and (ii) the proceeds “are reasonably expected to

be reinvested in fixed or capital assets of any Loan Party within 360 days following the date of

such Asset Sale.”

       17.     Accordingly, under Sections 6.06(b) and 2.10(c) of the Credit Agreement, Steak n

Shake may sell its real property assets if (1) the consideration received for the sales would not

result in exceeding the $50,000,000 cap; (2) the sales were arms-length transactions made for fair

market value; and (3) at least 80% of the proceeds received from the sales is in cash. Further,

Steak n Shake is not required to use the proceeds from the sale to prepay the Loans, and can instead

reinvest the proceeds of such sales in its business, if there is no Default or Event of Default.

       18.     Under these conditions, Wilmington must release any security interest it has in the

property the Company sells: Section 9.14(c)(i) provides that Wilmington “shall . . . take such

actions as shall be required to release its security interest in any Collateral subject to any

disposition permitted by the Loan Documents [which includes the Credit Agreement].” In other

words, so long as the conditions set forth in Section 6.06(b) are met, Wilmington must release any

security interest it has in the Steak n Shake assets that are being disposed of. This provision is

non-discretionary.

                    Wilmington Refuses to Comply with the Credit Agreement

       19.     Steak n Shake has the express authority under the Credit Agreement to sell its real

property without the consent of Wilmington or the Lenders, and without using any of the proceeds

to pay down any portion of the Loans.

       20.     Specifically, all of the conditions set forth in Section 6.06(b) are met:

               a.      First, Steak n Shake is seeking to sell only between $6,225,000 and

                       $9,225,000 of its property, and to date has disposed of assets under Section

                       6.06 with proceeds totaling approximately $7,696,000.               See Section
                                                  5
          Case 1:20-cv-06096-LJL Document 1 Filed 08/04/20 Page 6 of 11




                      6.06(b)(i) (providing that the consideration received for the sales cannot

                      exceed $50,000,000).

               b.     Second, the offers the Company is considering are for fair market value and

                      resulted from the Company’s advisors’ comprehensive and arms-length

                      outreach to potential purchasers. See Section 6.06(b)(ii) (providing that the

                      sales must be arms-length transactions made for fair market value).

               c.     Third, all contemplated sales are for cash. See Section 6.06(b)(iii) (providing

                      that at least 80% of the proceeds received from the sales is in cash); and

               d.     Fourth, the Company is not currently in default and would not be as a result

                      of the reinvestment of such sale proceeds. See Section 6.06(b)(iv) (providing

                      that the Company uses the proceeds consistent with Section 2.10(c), which

                      in turn requires that no Default or Event of Default exists or would arise from

                      the reinvestment of such sale proceeds).

       21.     This being the case, Wilmington is obligated under Section 9.14(c) of the Credit

Agreement “to release its security interest in [the] Collateral subject to [the] disposition.”

       22.     Steak n Shake has been fully transparent with Wilmington and the Lenders

regarding its proposed sale of these properties. In response, Wilmington has only delayed and

interfered with Steak n Shake’s efforts at every turn by issuing onerous requests for information

that is either irrelevant, or that the Company has no obligation to provide—and that Wilmington

had no right to demand.

       23.     For example, Wilmington has demanded that the Company provide “[d]ocuments

indicating the amount of consideration received by the Borrower from each disposition of Cracker

Barrel Shares and Lion Fund Interests that the Borrower agreed to effect since the Closing Date.”


                                                  6
           Case 1:20-cv-06096-LJL Document 1 Filed 08/04/20 Page 7 of 11




See July 27, 2020 Letter from M. Messersmith to C. Clark, at 2. Neither of those entities is a party

to the Credit Agreement and the dispositions Wilmington references are wholly irrelevant to its

contractual obligation to release its security interest in the real property the Company plans to

dispose of.

        24.     Although the Company has nevertheless worked in good faith to supply

Wilmington with the information it requested and to which it is entitled, Wilmington has persisted

in its threats not to release its security interest in the collateral. For example, on July 20, 2020, the

Company wrote to Wilmington and (i) specified the transactions it would undertake (including by

identifying the specific properties the Company planned to dispose of), (ii) described how the sales

complied with the Credit Agreement (including by stating that the Company planned to dispose of

the properties through a public auction, for 100% cash consideration, and that the sales are

expected to be for $7-10 million), and (iii) asked, again, that Wilmington comply with its

obligations under the Credit Agreement and release the corresponding collateral. Counsel for

Wilmington wrote back to the Company on July 27, 2020, requesting even more information and

giving no indication that Wilmington would comply with its obligations to release the collateral

under the Credit Agreement.

        25.     On July 30, 2020, the Company wrote to Wilmington again and formally requested

that Wilmington release its security interest in any real property the Company planned to sell. By

this time, Wilmington had received all of the information and materials it had requested from the

Company related to the proposed real estate transactions.

        26.     Nevertheless, Wilmington refused again to release the collateral. On July 31, 2020

Wilmington responded to the Company’s letter, asserting that Wilmington’s obligation to release

the collateral is subject to the Company having “previously provided to [Wilmington] such


                                                   7
          Case 1:20-cv-06096-LJL Document 1 Filed 08/04/20 Page 8 of 11




certifications or documents as [it] shall reasonably request in order to demonstrate compliance

with this Section 6.06.” In support of this position, Wilmington relied upon the language in the

final paragraph of Section 6.06.

       27.     That position, however, conflates two separate concepts in the Credit Agreement.

Wilmington’s obligation to release the Collateral in Section 9.14(c)(i), and the receipt of

information referenced in the final paragraph of Section 6.06, are in no way related to one another:

they are independent terms found in separate parts of the contract. Section 9.14(c)(i) is

unequivocal, non-discretionary, and provides that when 6.06(b) is satisfied, Wilmington must

“release its security interest in any Collateral.” This obligation is not conditioned on its right to

receive information.

       28.     The final paragraph of Section 6.06 does not limit that obligation to release the

Collateral. It in fact confirms it, as it provides that when the requirements set forth in Section 6.06

are met, the Collateral “shall be sold free and clear of the Liens.” It then provides that, if the

Company provides Wilmington with certifications or documents that Wilmington “reasonably

request[ed] in order to demonstrate compliance with this Section 6.06, [Wilmington] shall take all

actions it deems appropriate in order to effect the foregoing.”

       29.     This provision does not provide Wilmington with a “right” to receive information,

or a right to refuse to evade its specific obligation in Section 9.14(c) to release the liens. Rather,

it merely provides that Wilmington has an obligation (not a right) to “take all actions it deems

appropriate to effect” the “free and clear” transfer, if and when it receives the requested

information. This more general statement does nothing to impair the clear, precise, and unqualified

obligation in Section 9.14(c) that Wilmington shall “release its security interest in the Collateral”

where a sale or other disposition is permitted by the Credit Agreement.


                                                  8
          Case 1:20-cv-06096-LJL Document 1 Filed 08/04/20 Page 9 of 11




       30.     In any event, Wilmington has received all of the information that it requested and

is entitled to under the Credit Agreement, and cannot rely on this misrepresentation of the

agreement to avoid complying with its contractual obligations.

       31.     Simply put, the Company has an express contractual right to sell its real estate under

the Credit Agreement and Wilmington has no authority to prevent it. Wilmington’s refusal to

release its security interest in the property the Company sells thus constitutes an intentional breach

of its obligations under the Credit Agreement.

   Wilmington’s Wrongful Conduct Has Harmed and Continues to Harm the Company

       32.     Wilmington’s refusal to comply with its contractual obligations has already caused

the Company significant harm, and will continue to do so absent the Court’s intervention.

       33.     The longer Wilmington persists in failing to abide by the express terms of the Credit

Agreement, the more time and opportunity slips away for the Company to sell the properties at

what it had determined is an opportune time.

                                   FIRST CAUSE OF ACTION
                                     (Declaratory Judgment)

       34.     Steak n Shake hereby repeats and realleges each and every allegation made in

paragraphs 1 to 33 as if they were fully set forth herein.

       35.     In light of Wilmington’s refusal to comply with the terms of the Credit Agreement,

an actual and justiciable controversy exists between Steak n Shake and Wilmington regarding

Wilmington’s obligations under the Credit Agreement.

       36.     Steak n Shake requests a declaratory judgment that its real estate sales are expressly

permitted by and comply with the terms of the Credit Agreement in all respects, that Wilmington

must release any collateral it holds over the property Steak n Shake sells, that in refusing to release




                                                  9
         Case 1:20-cv-06096-LJL Document 1 Filed 08/04/20 Page 10 of 11




the collateral Wilmington has engaged in willful misconduct and acted in bad faith, and that

Wilmington must comply with all of its other obligations set forth in the Credit Agreement.

                                    PRAYER FOR RELIEF

       WHEREFORE, Steak n Shake respectfully requests that the Court enter judgment in its

favor as follows:

           a. Declaring that Wilmington must release any liens or collateral it
              holds over the property Steak n Shake sells, and must comply with
              all of its other obligations set forth in the Credit Agreement;

           b. Declaring that the Company’s real estate transactions are expressly
              permitted by and comply with the terms of the Credit Agreement in
              all respects;

           c. Declaring that Wilmington has engaged in willful misconduct and
              acted in bad faith in refusing to release the collateral Steak n Shake
              plans to sell;

           d. Enjoining Wilmington from exercising any purported remedy under
              the Credit Agreement as a result of the real estate transactions or any
              asserted default or event of default under the Credit Agreement;

           e. Awarding Steak n Shake compensatory and consequential damages;

           f. Awarding Steak n Shake costs, disbursements, and attorneys’ fees
              of this action; and

           g. Awarding Steak n Shake such other and further relief as the Court
              may deem just and proper.




                                                10
        Case 1:20-cv-06096-LJL Document 1 Filed 08/04/20 Page 11 of 11




August 4, 2020                             Respectfully submitted,
Greenwich, Connecticut

                                           LATHAM & WATKINS LLP


                                           By: /s/ Christopher J. Clark
                                              Christopher J. Clark

                                           885 Third Avenue
                                           New York, New York 10022
                                           Tel: (212) 906-1200
                                           Fax: (212) 751-4864
                                           Email: chris.clark@lw.com

                                           Attorneys for Steak n Shake Inc.
                                           (f/k/a Steak n Shake Operations, Inc.)




                                      11
